DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-17 are pending and under examination.

Priority
	This application is continuation application (CON) of U.S. application 16/339,819, which is a national stage entry (371) of PCT/CN2017/105410, filed 10/09/2017, which claims priority from Chinese Application CN201610884688.3, filed 10/10/2016, which is acknowledged.
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/339,819, filed on 4/5/2019.

Information Disclosure Statement
 	Applicant’s IDS submitted on 11/12/2021 is acknowledged and has been considered. A signed copy is attached hereto.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis (WO 2016/054555 A2, published 4/7/2016) further in view of Hengrui (WO 2015/085847 A1, published 6/18/2015; U.S. publication of WO 2015/085847 A1 (US 2016/0376367 A1) will be used as a translation for Hengrui) and NCT02733107 (clinical trial, 4/8/2016 version).
In regards to claim 1, Novartis discloses a combination of an anti PD-1 antibody and a Vascular Endothelial Growth Factor (VEGF) receptor inhibitor, apatinib, as a cancer therapy (page 162; lines 1-9). 
In regards to claim 7, Novartis further teaches that the cancer could be breast cancer, lung cancer, liver cancer, gastric cancer, intestinal cancer, renal cancer, melanoma and non-small cell lung cancer (Page 155, line 22- Page 157, line 13). 
In regards to claim 1, Novartis does not teach that the anti PD-1 antibody comprises an antibody light chain variable region comprising LCDR1, LCDR2, and LCDR3, having the amino acid sequences of SEQ ID NO: 4, SEQ ID NO: 5 and SEQ ID NO: 6, respectively; and an antibody heavy chain variable region comprising HCDR1, HCDR2 and HCDR3 having the amino acid sequences of SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 3, respectively. 
Novartis further teaches that the anti PD-1 antibody is Nivolumab, a humanized anti PD-1 antibody, which is administered intravenously at a dose from about 1 mg/kg to 3 mg/kg, e.g., about 1 mg/kg, 2 mg/kg or 3 mg/kg, every two weeks (Claim 29). This is 75 mg to 225 mg in a 75 kg individual.
In regards to claim 1, Novartis does not teach the apatinib or the pharmaceutically acceptable salt thereof is administered orally at a dose from 125mg to 375 mg.
In regards to claims 4-5, Novartis does not teach the humanized antibody comprises an antibody light chain variable region having the amino acid sequence of SEQ ID NO: 8 or a mutant sequence thereof, and an antibody heavy chain variable region having the amino acid sequence of SEQ ID NO: 7 or a mutant sequence thereof, wherein the mutant sequence has 1 to 10 amino acid substitution(s) in SEQ ID NO: 8 or SEQ ID NO: 7, respectively.
In regards to claim 6, Novartis does not teach the antibody light chain variable region comprises a mutant sequence of the amino acid sequence of SEQ ID NO: 8 having the amino acid substitution A43S, and the antibody heavy chain variable region comprises a mutant sequence of the amino acid sequence of SEQ ID NO: 7 having the amino acid substitution G44R. 
These deficiencies are made up for by the teachings of Hengrui and NCT02733107.
In regards to claims 1, Hengrui discloses treating cancer with an anti-PD-1 antibody which comprises: an antibody light chain variable region comprising LCDR1, LCDR2, and LCDR3 having the amino acid sequences of SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8, respectively; and an antibody heavy chain variable region comprising HCDR1, HCDR2, and HCDR3 having the amino acid sequences of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5, respectively (Claim 1 and 27). SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8 are the same as instant SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6, respectively. SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5 are the same as instant SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3, respectively.
In regards to claims 3-6, Hengrui further teaches a humanized PD-1 antibody wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 12, and a mutant sequence thereof having the amino acid substitution A43S, and wherein the antibody heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 11, a mutant sequence thereof having the amino acid substitution G44R (Claims 17, and 20). SEQ ID NO: 12 is Applicant’s SEQ ID NO: 8 and SEQ ID NO: 11 is Applicant’s SEQ ID NO: 7. 
In regards to claim 1, NCT02733107 teaches apatinib administered orally at 250mg in a combination treatment for cancer (Arms and Interventions).
It would be obvious for one of ordinary skill in the art to modify the method of treating cancer using a combination of an anti PD-1 antibody and a Vascular Endothelial Growth Factor (VEGF) receptor inhibitor, as taught in Novartis, to use the specific anti PD-1 antibody as taught in Hengrui. One would be motivated to use the anti PD-1 antibody as taught in Hengrui, as it was already known to effectively treat cancer. One of ordinary skill in the art would have had a reasonable expectation of success that using the antibody from Hengrui would be an effective treatment for cancer.
It would be further obvious for one of ordinary skill in the art to modify the method of treating cancer using a combination of an anti PD-1 antibody and a Vascular Endothelial Growth Factor (VEGF) receptor inhibitor, as taught by Novartis and Hengrui above, to administer the anti-PD-1 antibody at a dose of 3 mg/kg body weight (225 mg in a 75 kg individual) of the subject once every two weeks, as taught by Novartis. As the antibody taught by Hengrui is an anti-PD-1 antibody, and nivolumab taught by Novartis is also an anti-PD-1 antibody, one would be motivated, with a reasonable expectation of success, to administer an art-known dosage for an anti-PD1 antibody in a combination treatment for cancer.
It would be further obvious for one of ordinary skill in the art to modify the method of treating cancer using a combination of an anti PD-1 antibody and a Vascular Endothelial Growth Factor (VEGF) receptor inhibitor, as taught in Novartis and Hengrui, to administer apatinib at a dose of 250 mg orally. One would be motivated, with a reasonable expectation of success, to administer an art-known dosage for apatinib in a combination treatment for cancer.

Claims 1-7, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis (WO 2016/054555 A2, published 4/7/2016), further in view of Hengrui (WO2015085847A1, published 6/18/2015) and and NCT02733107 (clinical trial, 4/8/2016 version), and further in view of Shanghai (CN105801476A, published 7/27/2016).
In regards to claims 1, 3-7, and 9-17, the teachings of Novartis, Hengrui, and NCT02733107 are discussed above.
In regards to claim 2, Novartis, Hengrui, and NCT02733107 do not teach do not teach administering to the subject a mesylate salt of apatinib.
This deficiency is made up for by Shanghai.
Shanghai teaches that apatinib mesylate is used to treat liver cancer (paragraph [0025]).
It would be obvious for one of ordinary skill in the art to modify the method of treating cancer using a combination of an anti PD-1 antibody and a Vascular Endothelial Growth Factor (VEGF) receptor inhibitor as taught by Novartis and Hengrui, to use the mesylate salt of apatinib, which is a VEGF receptor inhibitor, as taught by Shanghai. One would be motivated to use the mesylate salt of apatinib as taught in Shanghai, as it was already known to effectively treat cancer. One of ordinary skill in the art would have had a reasonable expectation of success that using the mesylate salt of apatinib of Shanghai would be an effective treatment for cancer.

Claim 1, 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis (WO 2016/054555 A2, published 4/7/2016), further in view of Hengrui (WO2015085847A1, published 6/18/2015) and NCT02733107 (clinical trial, 4/8/2016 version) and further in view of Qin (J Clin Oncol. 2013 Sep 10;31(26):3219-25., published 9/10/2013). 
In regards to claims 1, 3-7, and 9-17, the teachings of Novartis, Hengrui, and NCT02733107 are discussed above.
	In regards to claim 8, Novartis, Hengrui, and NCT02733107 do not teach the subject has failed at least one chemotherapy prior to the administration of the anti-PD-1 antibody and apatinib or the pharmaceutically acceptable salt thereof.
This deficiency is made up for by Qin.
	Qin teaches Apatinib showed improved PFS and OS in heavily pretreated patients with mGC who had experienced treatment failure with two or more chemotherapy regimens (Abstract, Patients and Methods; Abstract, Conclusion).
It would be obvious for one of ordinary skill in the art to modify the method of treating cancer using a combination of an anti PD-1 antibody and a Vascular Endothelial Growth Factor (VEGF) receptor inhibitor as taught by Novartis and Hengrui, to treat patients who have had failure or intolerance to prior treatment with chemotherapy and/or targeted therapy, as taught by Qin. One would be motivated to treat patients who have had failure or intolerance to prior treatment with chemotherapy and/or targeted therapy as taught in Li, as apatinib was already known to effectively treat cancer in patients who have had failure or intolerance to prior treatment with chemotherapy and/or targeted therapy. One of ordinary skill in the art would have had a reasonable expectation of success that the method of treating cancer as taught by Novartis and Hengrui would still be effective when treating patients who have had failure or intolerance to prior treatment with chemotherapy and/or targeted therapy would be an effective treatment for cancer, as taught by Qin.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11208484 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The U.S patent claims a method for treating cancer in a subject in need thereof, the method comprising administering to the subject, an anti-PD-1 antibody and apatinib or a pharmaceutically acceptable salt thereof, wherein the anti-PD-1 antibody comprises: an antibody light chain variable region comprising LCDR1, LCDR2 and LCDR3 having the amino acid sequences of SEQ ID NO: 4, SEQ ID NO: 5 and SEQ ID NO: 6, respectively; and an antibody heavy chain variable region comprising HCDR1, HCDR2 and HCDR3 having the amino acid sequences of SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 3, respectively, wherein the apatinib or the pharmaceutically acceptable salt thereof is administered orally at a dose from 125mg to 375 mg. The sequences are identical to the sequences recited in instant claim 1.
The U.S patent claims the method, wherein the pharmaceutically acceptable salt of apatinib is mesylate salt of apatinib or hydrochloride salt of apatinib.
The U.S patent claims the method, wherein the anti-PD-1 antibody is a humanized antibody.
The U.S patent claims the method, wherein the humanized antibody comprises an antibody light chain variable region having the amino acid sequence of SEQ ID NO: 8 or a SEQ ID NO: 8 mutant having 1 to 10 amino acid substitutions in SEQ ID NO: 8, and an antibody heavy chain variable region having the amino acid sequence of SEQ ID NO: 7 or a SEQ ID NO: 7 mutant sequence having 1 to 10 amino acid substitutions in SEQ ID NO: 7. The sequences are identical to the sequences recited in instant claim 4.
The U.S patent claims the method, wherein the antibody light chain variable region comprises the amino acid sequence of SEQ ID NO: 8 and the antibody heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 7. The sequences are identical to the sequences recited in instant claim 5.
The U.S patent claims the method, wherein the antibody light chain variable region comprises a mutant sequence of the amino acid sequence of SEQ ID NO: 8 having the amino acid substitution A43S, and the antibody heavy chain variable region comprises a mutant sequence of the amino acid sequence of SEQ ID NO: 7 having the amino acid substitution G44R. The sequences are identical to the sequences recited in instant claim 6.
The U.S patent claims the method, wherein the cancer is selected from the group consisting of breast cancer, lung cancer, liver cancer, gastric cancer, intestinal cancer, renal cancer, melanoma and non-small cell lung cancer.
The U.S patent claims the method, wherein the subject has failed at least one chemotherapy prior to the administration of the anti-PD-1 antibody and apatinib or the pharmaceutically acceptable salt thereof.
The U.S patent claims the method, wherein the anti-PD-1 antibody is administered at a dose of 2 mg/kg to 6 mg/kg body weight of the subject or from 100 mg to 1000 mg per administration.
The U.S patent claims the method, wherein the anti-PD-1 antibody is administered at a dose from 200 mg to 600 mg per administration.
The U.S patent claims the method, wherein the anti-PD-1 antibody is administered at a dose of 3 mg/kg body weight of the subject or 200 mg once every 1 to 3 weeks.
The U.S patent claims the method, wherein the anti-PD-1 antibody is administered at a dose of 3 mg/kg body weight of the subject or 200 mg once every two weeks.
The U.S patent claims the method, wherein the apatinib or the pharmaceutically acceptable salt thereof is administered orally at a dose of 125 mg, 250 mg, or 375 mg.
The U.S patent claims the method, wherein the apatinib or the pharmaceutically acceptable salt thereof is administered orally at said dose of 125 mg to 375 mg once daily.
The U.S patent claims the method, wherein the anti-PD-1 antibody is administered at a dose of 3 mg/kg body weight of the subject or 200 mg.
The U.S patent claims the method, wherein the anti-PD-1 antibody is administered at a dose of 3 mg/kg body weight of the subject or 200 mg once every 1 to 3 weeks, and the apatinib or the pharmaceutically acceptable salt thereof is administered orally at said dose from 125 mg to 375 mg once daily.
The U.S patent claims the method, wherein the anti-PD-1 antibody is administered at a dose of 3 mg/kg body weight of the subject or 200 mg once every two weeks, and the apatinib or the pharmaceutically acceptable salt thereof is administered orally at a dose of 250 mg or 375 mg once daily.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNG MIN YOON/
Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643